Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nakaji (US 5416844) and Stebbins (US 20140182959).
Regarding claim 1, Nakaji teaches a control device for noise reduction for a vehicle selected, comprising:
at least one mounted auxiliary assembly for the vehicle (air conditioner, Nakaji, col 15, ln15-21), wherein the auxiliary assembly emits vibrations during operation (noises from air conditioner, Nakaji, col 15, ln 15-21);

at least one control unit configured to generate control signals based on the detected vibrations (control unit 10, Nakaji, col 4, ln 20-39); and
at least one controllable vibration actuator configured to generate vibrations based on the control signals (loudspeakers 7a to 7d, Nakaji, col 4, ln 39-45) and/or at least one controllable semi-active vibration damper of the mounting of the auxiliary assembly configured to damp vibrations based on the control signals to reduce and/or mask vibrations emitted by the auxiliary assembly in an interior of the vehicle and/or in a surroundings of the vehicle (reduce noise in vehicle passenger compartment, Nakaji, col 2, ln 28-32).
Although Nakaji does not teach the vehicle is from a group consisting of an electric vehicle and a hybrid vehicle, Stebbins teaches an electric vehicle (Stebbins, [0018]) wherein vibrations are being reduced (Stebbins, [0022]) and it would have been obvious to implement Nakaji in a hybrid or electric vehicle since doing so is the use of a known technique to improve a similar system in the same way.
Regarding claim 2, Nakaji and Stebbins teach the control device according to claim 1, wherein the vibration sensor is an interior microphone arranged on a headrest of a vehicle seat for detecting sound in an interior (Nakaji, col 4, ln 15-17, fig 1) of the vehicle or is an exterior microphone for detecting ambient noises.
Regarding claim 3, Nakaji and Stebbins teach the control device according to claim 2, wherein the vibration actuator is an interior speaker oriented at the interior of the vehicle (loudspeakers 7a- 7d, Nakaji, fig 1), or is an exterior speaker oriented at the surroundings of the 
Regarding claim 5, Nakaji and Stebbins teach the control device according to claim 1.
Although Nakaji and Stebbins do not explicitly teach the feature wherein the semi-active vibration damper comprises a magnetorheological or an electrorheological material comprising a fluid, a gel, an elastomer, or a foam, Stebbins teaches a magnetic-rheological fluid (Stebbins, [0023-0024]) active damper (Stebbins, [0022]) and it would have been obvious to incorporate the magnetic-rheological fluid damper of Stebbins in the overall combination of Nakaji and Stebbins since doing so is the use of a known technique to improve a similar system in the same way.
Regarding claim 11, Nakaji and Stebbins teach an electric vehicle or hybrid vehicle comprising the control device according to claim 1 (Stebbins, [0018]).
Claim 12 is substantially similar to claim 1 and is rejected for the same reasons.
Regarding claim 13, Nakaji and Stebbins teach the control method according to claim 12.
Although Nakaji and Stebbins do not explicitly teach the feature wherein the control method is carried out when the vehicle is stopped during operation of the auxiliary assembly, Nakaji teaches reducing the noise from an air conditioner in a vehicle (Nakaji, col 15, ln 13-21). It would have been obvious to one of ordinary skill in the art that this noise reduction would continue even when the vehicle is stopped with the motivation of reducing noise from the air conditioner as disclosed by Nakaji (Nakaji, col 15, ln 13-21).

  Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nakaji, Stebbins, and Kashani (US 20020126852).
Regarding claim 7, Nakaji and Stebbins teach the control device according to claim 1.
Although Nakaji and Stebbins do not explicitly teach the feature wherein the vibration actuator is a single-axis or multi- axis shaker for arrangement on at least one selected from a group consisting of a roof, a floor panel, and a steering column of the vehicle, Kashani teaches a shaker on a roof of a vehicle cabin (Kashani, [0072]) and it would have been obvious to one of ordinary skill in the art to use the roof mounted shaker of Kashani since doing so is the use of a known technique to improve a similar system in the same way. 

 Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nakaji, Stebbins, and Tani (US 20150063581).
Regarding claim 8, Nakaji and Stebbins teach the control device according to claim 1.
Although Nakaji and Stebbins do not explicitly teach the feature wherein the vibration sensor is an acceleration sensor for arrangement on a vehicle chassis, Tani teaches an acceleration sensor installed into a chassis of a vehicle (Tani, [0003]) for reducing noise and it would have been obvious to one of ordinary skill in the art to use the chassis mounted acceleration sensor of Tani since doing so is the use of a known technique to improve a similar system in the same way. 

 Claims 9, 10, 15, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakaji, Stebbins, and Beckman (US 20170154618).
Regarding claim 9, Nakaji and Stebbins teach the control device according to claim 1.
Although Nakaji and Stebbins do not explicitly teach the feature wherein the control device comprises: a GPS receiver; and a transmission/receiving unit, configured to receive noise emission and/or noise immission limit value data based on a position and/or a time received by the GPS receiver, Beckman teaches determining noise limits for a location (Beckman, [0094-0095]) with a GPS receiver (Beckman, [0087]) and it would have been obvious to one of ordinary skill in the art to use the noise limits based on GPS awareness of the location since doing so is the use of a known technique to improve a similar system in the same way.
Furthermore, although Beckman does not teach a transmission/receiving unit, Beckman discloses that the data processing system may be cloud based (Beckman, [0072]) which one of ordinary skill in the art would readily contemplate to mean that the aerial vehicle must have a transmission/receiving unit and accordingly it would have been obvious to one of ordinary skill in the art.
Regarding claim 10, Nakaji and Stebbins teach the control device according to claim 1.
Although Nakaji and Stebbins do not explicitly teach the feature wherein the control device comprises a computer-readable on-board data memory with ambient acoustic data of the vehicle and/or noise emission and/or noise immission limit value data related to the surroundings of the vehicle, Beckman teaches providing environmental conditions to a machine learning system (910, fig 9) and that the noise levels for different locations might be different (fig 8B, [0094-0095]); accordingly, although Beckman does not discloses storing these, it would have been obvious that these would be stored in order for the aerial vehicle to know that a cemetery necessitates a lower noise level than an international airport (fig 8B). While these are common sense to humans, it would have been recognized by one of ordinary skill in the art that it would be advantageous to store some indication to the machine learning system that a cemetery should have a lower noise level than the international airport.
Regarding claim 15, Nakaji and Stebbins teach the control method according to claim 12.
Although Nakaji and Stebbins do not explicitly teach the feature further comprising: detecting ambient noise of the vehicle using of an exterior microphone, and Atty. Dkt. No. 4500.0010000-7 -HARTMANN et al.Application No. To Be Assignedstoring the detected ambient noise in a computer-readable on-board data memory in the form of recorded reference acoustic signals, Beckman teaches capturing acoustic energies that are to be expected in a given location (Beckman, [0019]) and it would have been obvious to one of ordinary skill in the art that Beckman is suggesting that this data is to be recorded in a memory so that it can be subsequently used by the machine learning system as disclosed with the motivation of emitting the correct sound level based on the expected noise level at the location. 
Regarding claim 16, Nakaji and Stebbins teach the control method according to claim 12.
Although Nakaji and Stebbins do not explicitly teach the feature further comprising:  receiving noise emission and/or noise immission limit value data, from a charging station for the vehicle, or based on received GPS data, wherein the noise emission and/or noise immission limit value data relate in to the surroundings of the vehicle, Beckman teaches determining noise limits for a location (Beckman, [0094-0095]) with a GPS receiver (Beckman, [0087]) and it would have been obvious to one of ordinary skill in the art to use the noise limits based on GPS awareness of the location since doing so is the use of a known technique to improve a similar system in the same way.
Regarding claim 18, Nakaji and Stebbins teach the control method according to claim 12.
Although Nakaji and Stebbins do not explicitly teach the feature further comprising: emitting sound in the surroundings of the vehicle using at least one exterior speaker for masking the sound emitted by an auxiliary assembly, wherein the sound is based on recorded reference acoustic signals read-out in chronologically irregular intervals, Beckman teaches a speaker (Beckman, [0029]) and capturing acoustic energies that are to be expected in a given location (Beckman, [0019]). It would have been obvious to read out the sound levels for various location at irregular intervals such as when the vehicle arrives at each location as disclosed by Beckman (figs 8A and 8B) since doing so is the use of a known technique to improve a similar system in the same way.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Nakaji, Stebbins, and Singer (US 9348793).
Regarding claim 19, Nakaji and Stebbins teach the control method according to claim 12.
Although Nakaji and Stebbins do not explicitly teach the feature further comprising: prioritizing the generation of the control signals based on a seat occupation of the vehicle, detected using sensors, and/or detected surroundings data of the vehicle, Singer teaches an ANC system (Singer, col 1, ln 27-44) wherein the cancellation is adjusted based on the occupancy of the seats (Singer, col 4, ln 27-41) and it would have been obvious to one of ordinary skill in the art to adjust the signals based on occupancy of the seats since doing so is the use of a known technique to improve a similar system in the same way.

Allowable Subject Matter
Claims 4, 6, 14, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kile Blair whose telephone number is (571)270-3544.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KILE O BLAIR/Primary Examiner, Art Unit 2651